Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 28, 1991, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
The Unemployment Insurance Appeal Board determined *340that, during the period that claimant was collecting unemployment insurance benefits, she was the sole officer and stockholder of a corporation organized by her husband to import merchandise and sell it at wholesale in the United States. The business operated out of claimant’s house and used her home telephone number. Claimant testified that she put up the money to start the corporation, signed all the checks and maintained all of the corporation’s bookkeeping records. The fact that claimant was not paid for her services is not controlling (see, Matter of St Germain [Ross] 78 AD2d 565). In addition, although claimant testified that the corporation ceased operating in December 1988, documentary evidence in the record indicates that the corporation did not dissolve until December 1989. Under the circumstances, the decision that claimant was not totally unemployed is supported by substantial evidence (see, Matter of Gonyo [Roberts] 124 AD2d 884; Matter of St Germain [Ross] supra). Finally, when claimant filed for benefits, she never disclosed her connection with the business and she specifically indicated on her claim form that she was not involved in any business involving a relative. These findings support the further conclusion of willful misrepresentation (see, Matter of O’Leary [Roberts] 93 AD2d 915; Matter of Muller [Levine] 50 AD2d 1005, lv denied 40 NY2d 806).
Weiss, P. J., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.